PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/885,195
Filing Date: 16 October 2015
Appellant(s): DelSordo, Christopher





__________________
Stewart M. Wiener 
Reg. No. 46201
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/28/2020.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 04/04/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Claims 1-3, 8, and 9 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Li et al. (U.S. Publ. No. 2008/0229153 Al, hereinafter “Li”) in view of Mule et al. (U.S. Publ. No. 2012/0130968A1, hereinafter “Mule”).

Appellant argues on page 10 paragraph 2 of the Appeal Brief that “Mule’s disclosure fails to cover the aspect of an Internet search query to provide solutions to problems. Looking at Diagram 1 in Mule, a request for a solution goes over the Internet to a search engine which interfaces to a solution database. Appellant’s claimed invention searches the Internet itself and parses information to derive the description of the failure and possible solutions for the failure. Unlike the proposed combination, there is no explicit solution database in Appellant’s claims.
Appellant also presented similar arguments on page 11 paragraph 1 of the Appeal Brief that “On page 7, the Office Action claims that Mule covers Internet search queries in paragraph 0017, which is neither stated there nor implied in paragraph 0024”, 

The examiner respectfully disagrees with the above mentioned arguments. Element 110 (internet), 104 & 112 of Fig. 1 of Mule discloses a “NETWORK-BASED SEARCH ENGINE” 104 connected to user device 102 via internet 110 for extracting solution to problems/errors and paragraph 0024 further details out the process of sending out with query parameters (which are error related information). The appellant incorrectly interpreted the “NETWORK-BASED SEARCH ENGINE” 104 of Mule as non-internet based search engine. Mule clearly discloses that the search engine 104 of Fig. 1 is internet based as the disclosed search engine is directly connected to internet 110; therefore the “NETWORK-BASED SEARCH ENGINE” 104 is performing search on the Internet network not on local or internal network.    

Appellant further on page 10 paragraph 2 argues in the Appeal Brief that “See FIG. 4, in which Mule’s flow diagram explicitly calls out searching a solution database. Appellant, to the contrary, uses an Internet search query which searches, for example, FAQ pages, documents, and manufacturers’ sites to obtain error solutions. Mule’s FIG. 1 depicts its search engine searching a local database, not the Internet. The response from the search engine’s searching on the local database is to send a web-based response back to the requesting device, as specifically stated in Mule at paragraph 0024. Contrary to the assertions of the Office Action, Mule does not mention an Internet search anywhere.”

	Appellant above mentioned arguments not found persuasive for following reasons. Firstly, nowhere in the prior art says the database is local. Secondly, the search engine 104 of Fig. 1 is connected to internet 110 therefore, Mule’s search engine is performing its search in the databases (112) available over internet 110 and accordingly results retried by the search are also from internet sources not from a local databases as disclosed in Fig. 1 and paragraph 0022. 

The appellant on Page 11, para 1 of the Appeal brief argued that “On page 7, the Office Action claims that Mule covers Internet search queries in paragraph 0017, which is neither stated there nor implied in paragraph 0024”. 
The examiner respectfully disagrees with the above mentioned arguments and the answer to the above mentioned arguments have already been presented in response to similar arguments presented on page 10 paragraph 2 of the Appeal Brief.  

Claims 4 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Li et al. (U.S. Publ. No. 2008/0229153 Al, hereinafter “Li”) in view of Mule et al. (U.S. Publ. No. 2012/0130968A1, hereinafter “Mule”), in further view of Prahladka, Piyush (US Patent No. 8676777, hereafter “Prahladka”).

Regarding claim 4, the appellant on page 11, para 2 argued that “On page 13, the Office Action cites Prahladka as mentioning use of a link to a web site. Prahladka has IP around the location on the Internet of the search results and used the search location for his IP. This however, is all Prahladka provides”, 

Appellant’s arguments on this matter are not found persuasive. In response, the examiner likes to mention that Prahladka’s disclosure is not used in the rejection to teach obtaining internet based search result. Rather, the particular aspect of Prahladka which is being used in rejecting claim 4 is for displaying the search results in the form of website links or URL (Universal Resource Locator) as claimed. Therefore one skilled in this art would be motivated to modify Li and Mule’s teaching of obtaining search result from internet with incorporating Prahladka’s teaching of displaying search results as URL/web links to produce an expected result of displaying contents compactly. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to view error solutions resources compactly where clicking any resource link would take the user straight to the resource to view. 

Claims 11 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Li et al. (U.S. Publ. No. 2008/0229153 Al, hereinafter “Li”) in view of Mule et al. (U.S. Publ. No. 2012/0130968A1, hereinafter “Mule”), in view of Oda, Tomohiro et al (PGPUB Document No. 20120054835, hereafter “Oda”), in view of Hagiwara, Kenji et al (PGPUB Document No. 20150156258, hereafter “Hagiwara”), in further view of Imago, Satosi (US Patent No. 7836035 hereafter “Imago”).

Regarding claim 11, the appellant on page 11, para 3 argued that “Appellant’s invention as claimed, however, searches over the Internet and finds these manuals based on the model information of the device the error was received from. Imago does not do this. Imago provides support for a manual server. Manuals for office products on the LAN can be retrieved from the Internet and stored in the manual server. This manual server is used by the user when he/she wants to look up relevant information in a manual or just find a manual to read for a particular device on the LAN. Imago does not have a solution that automatically receives an error code and automatically looks up a potential solution over the Internet.”, 

The examiner disagrees with appellant’s above mentioned arguments.  Mule Fig. 1 and paragraph 0021-0022 & 0024 disclose automatically searching & extracting result/solutions on the internet based search facility with problem specific parameters (can be error codes, scenarios etc.). The particular teaching aspect of Imago (col 2 and lines 21-25) which is being used for modifying Li, Mule, Oda and Hagiwara is, availability of user’s manuals for querying in network. Therefore one skilled in this art would be motivate to modify Li, Mule, Oda and Hagiwara’s teaching of automatically performing search containing problem specific parameters (error codes, scenarios etc.) with incorporating Imago’s teaching of retrieving user manuals by searching to produce an expected result of retrieving users’ manuals in the search result. The modification would be obvious because one of ordinary skill in the art would be motivated to include user’s manuals as a part of the search result to include most reliable source for problem solutions. 

Regarding the other claims and references, no further arguments are provided.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ABDULLAH A DAUD/Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                                                    
Conferees:
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        
/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.